DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 21, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 9,620,430, previously cited, hereinafter, Lu) in view of Yu et al. (US 2018/0138101, newly cited, hereinafter, Yu.)
In regard to claims 11, 21, and 26, in fig. 5B, Lu discloses a method for forming a chip package structure 20, comprising:
bonding a first chip structure 44 and a second chip structure 44 to a surface of a substrate 22, wherein the first chip structure and the second chip structure are spaced apart from each other, and there is a first gap between the first chip structure and the second chip structure;

forming an anti-warpage bar 56 in the trench, wherein the anti-warpage bar extends across the first gap.
Lu, however, does not disclose wherein a topmost surface of the second chip structure is lower than a topmost surface of the first chip structure. Yu, in fig. 8, discloses an analogous device including a first chip 68, a second chip formed adjacent to the first chip by a gap filled with material 110 (para [0014]) on a substrate 70, wherein a topmost surface of the second chip structure 88 is lower than a topmost surface of the first chip structure in order to allow the surfaces of all elements be planar; thus, reduce the volume of the whole package as a whole. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the chips as taught in order to take the advantage.
Regarding claim 12, Lu further comprising:
after bonding the first chip structure and the second chip structure to the surface of the substrate and before removing the first portion of the first chip structure and the second portion of the second chip structure, forming an underfill layer in the first gap and a second gap between the first chip structure and the surface and between the second chip structure and the surface,
wherein the removing of the first portion of the first chip structure and the second portion of the second chip structure further comprises removing a third portion of the underfill layer in the first gap, and
a first lower surface of the first chip structure, a second lower surface of the second chip structure, and a third lower surface of the underfill layer together form a bottom surface of the trench, and the anti-warpage bar is over the bottom surface. See figs. 2-4C.
.
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Yu as applied to claim 21 above, and further in view of Lu (US 2017/0287871, previously cited, hereinafter, Lu ‘871  and Shen et al. (US 9,478,504, previously cited, hereinafter, Shen.)
Regarding claims 22 and 23, Lu discloses all of the claimed limitations, except further comprising:
forming a molding layer over the first chip structure, the second chip structure and in the trench, wherein the molding layer covers a top surface of the anti-warpage bar; and
thinning the molding layer until the top surface of the anti-warpage bar is exposed.
Lu ‘871 teaches forming a molding layer over the surface of the elements, except a step of thinning or polishing the molding to expose other elements under it. Nevertheless, it is common in the art to use the step of thinning or polishing to expose other elements since it reduces the thickness and volume of the package as a whole. For example, Shen, discloses an analogous packaging including die structures 110 on the substrate 420S and a molding layer 4742 on the die structures. The molding layer is then polish the expose the top surfaces of the elements within the package (fig. 7B.) This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known step as taught in order to take the advantage.
Regarding claim 23, the polishing step results a planar surface. Fig. 7B.
Regarding claims 24 and 25, Lu shows the length of the trench and the dimensions of the chip structures. In fig. 4D, for example, Lu show the length of the trench is longer than the chip structures. However, at the time of the invention was made, it would have been obvious to a person of ordinary 
 One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either shape because they perform the same function of connecting the devices in a semiconductor device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cited art to obtain the invention as specified in the above claims. 
Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed.Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
Claims 13-14 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814